DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, in line 2 it is unclear what is meant by the limitation “said two groups within same jelly roll of battery materials end plate”.  It is unclear where exactly the two groups are located.  
Dependent claims 6-15 are rejected since they depend on independent claim 5.
Regarding claims 8 and 12 in lines 1-2, regarding the limitation “the external circuit”.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 15 in lines 3-4, regarding the limitation “the battery’s sintered active particles”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US 2011/0229747, hereinafter Mitani).
Regarding claim 5, Mitani discloses a cylindrical battery system comprising two groups of five compactly assembled electrode extensions each, said two groups within same end plate of jelly roll end plate (multiple extension tabs 16 in Fig. 2, 3, 8,9 and para. 67-69 are connected to the end plate 27 in different groups along the end plate) said two groups comprised as one group in a first quadrant of said end plate and one group in a second quadrant of said end plate, each group comprising a central extension and four adjacent extensions, each said adjacent extension forming a face-to face shingle type contact respectively with the central extension of each group. (multiple extension tabs 16 in Fig. 2, 3, 8,9 and para. 67-69 are connected to the end plate 27 in multiple groups (left, right, and central) along the end plate each comprising a central extension tab where adjacent extensions are connected face-to-face with the central extension)
Regarding claim 6, Mitani discloses the cylindrical battery system of claim 5 as shown above, and Mitani further discloses an additional group of five compactly assembled electrode extensions within a third quadrant of same battery end plate, said additional group comprising a central extension and four adjacent extensions, each said adjacent extension forming a face-to face shingle type contact respectively with the central extension the additional group (multiple extension tabs 16 in Fig. 2, 3, 8, 9 
Regarding claims 7 and 11, Mitani discloses the cylindrical battery system of claims 5 and 6, as shown above, and Mitani further discloses that the electrical connections are secure (secure connections of tabs and end plate in Fig. 2, 3, 8 and para. 67-69).
Regarding claims 8 and 12, Mitani discloses the cylindrical battery system of claims 5 and 6, as shown above, and Mitani further discloses charge capacity efficiently shared as smoothly delivery power to the needs of the external circuit. (Fig. 2, 3 Abstract, para. 68, 69).
Regarding claims 9 and 13, Mitani discloses the cylindrical battery system of claims 5 and 6, as shown above, and Mitani further discloses laser sintering of active particles (para 121).
Regarding claims 10 and 14, Mitani discloses the cylindrical battery system of claims 5 and 6, as shown above, and Mitani further discloses at least one tab at periphery of said end plate (multiple extension tabs 16 in Fig. 2, 3, 8, 9 and para. 67-69 are connected to the periphery of end plate 27).
Regarding claim 15, Mitani discloses the cylindrical battery system of claim 6, as shown above, and Mitani further discloses mutual reinforcement of performance factors of the battery as comprised by the electrical connections enabled at least by the said overlapped electrode tabs, and the capacity of the battery as enabled at least by the battery’s sintered active particles (para. 67-69, 121, and Fig. 2, 3, 8, 9 where the overlapped tabs and the sintered particles are mutually reinforced).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729